NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4029-19

JAMAR HUTCHESON,

           Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                    Submitted March 17, 2022 – Decided March 30, 2022

                    Before Judges Haas and Mitterhoff.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Jamar Hutcheson, appellant pro se.

                    Matthew J. Platkin, Acting Attorney General, attorney
                    for respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Chanell Branch, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Petitioner Jamar Hutcheson, an inmate at Northern State Prison, appeals

pro se from the May 6, 2020 final agency decision of the New Jersey Department

of Corrections (DOC), which upheld an adjudication and sanctions for

committing prohibited act *.252, encouraging others to riot, N.J.A.C. 10A:4 -

4.1(a). The charge stems from an incident that occurred on April 9, 2020 at

Southern State Correctional Facility when petitioner and others were housed in

a "quarantine unit" for inmates who had been in close contact with an inmate or

staff member who was symptomatic with COVID-19. The facts of this incident

are set forth in Disciplinary Hearing Officer DiBenedetto's report, so we do not

recount them at length. After careful review of the record and in light of our

deferential standard of review, we affirm.

      The primary evidence supporting the charge against Hutcheson is the fact

that he placed a phone call at approximately 9:52 p.m. after institutional "lock -

up" had been called. An inmate claimed he and Hutcheson "were sitting between

the ice machine and the JPay Kiosk in chairs eating and watching t.v." On April

11, 2020, a Corrections Sergeant served the charge on him, conducted an

investigation, and referred the charge to a hearing officer for further action.

Hutcheson's hearing occurred on April 30, 2020 after several postponements

stemming from his requests to take a polygraph, for confrontation of officers,


                                                                            A-4029-19
                                        2
and to allow the hearing officer to review the record. Hutcheson requested, and

was granted, the assistance of a counsel substitute and pleaded "not guilty" to

the charge. Hutcheson's request for confrontation with Officers Russo and

Valentine,1 and Lieutenant Ernest, was also granted.

      We note that Ernest stated when answering confrontation questions:

             Encouraging a riot exists whenever a group of inmates
             assaults any official, destroys state property, bands
             together to resist authority, refuses to return to their
             housing assignments, or causes an overt act which
             interferes with the orderly running of the institution or
             endangers the well[-]being of any staff member or
             inmate. Additionally, the incident is uncontrollable by
             the staff on duty at the time the situation develops.

      After considering the hearing testimony and other evidence, Disciplinary

Hearing Officer DiBenedetto found Hutcheson guilty of the charge.          She

explained:

             [a]fter reviewing the evidence, every inmate had ample
             time to obey staff orders and should have followed
             direction. While it is not known what each specific
             inmate's role was in the disturbance, the evidence
             supports that:

                   1. The inmate was part of a group that
                   received orders. (PA system announced
                   count up to 9:30[ p.m.]) [;]


1
  The record before us does not provide the full names of Officers Russo and
Valentine, so their first names have been omitted from this opinion.
                                                                         A-4029-19
                                        3
      2. The orders were of such a nature that
      any reasonable person would have
      understood the orders, (inmates were given
      several orders from officers & lieutenant to
      go down [to] their wings) [;]

      3. The orders were loud enough that the
      entire group could have heard the orders [;]

      4. The inmate had ample time to comply
      with the order [;]

      5. No inmate, after receiving warnings,
      complied with staff orders, (video shows
      [that] inmates did not disperse) [;]

      6. This inmate was part of the group as
      evidenced by the escort reports. (A5-33
      reports.) [.]

The above findings support that the inmate encouraged
inmates to riot.

      ....

Just because the inmate was not seen actually pushing
the table, does not mean he wasn't involved by yelling,
refusing orders and not being on his assigned bed
during count. Staff reports they cannot identify any
inmates not involved in the incident. No requirements
to be "main individual" to be considered guilty. Any
behavior that is not compliant with staff orders can be
viewed as encouraging and inciting non[-]compl[ia]nt
behaviors.




                                                          A-4029-19
                           4
      Hutcheson received 210 days' administrative segregation, ninety days'

loss of commutation time, and ten days' loss of recreation privileges.         In

imposing these sanctions, the hearing officer found:

            In prison culture, said behaviors must be taken
            extremely seriously and cannot be tolerated. Inmate[']s
            behaviors could have led to violence and injuries for
            staff and inmates. Orders are mandatory and must be
            followed immediately. Inmate[']s actions caused SOG,
            central transportation, [and] the K9 units' unit to be
            dispatched and mass overtime as the entire second shift
            was mandatory due to this incident. Said behaviors
            cannot be tolerated and any future behavior of this type
            must be deterred for safety and security purposes.
            Prison[]s function on order.        No mental health
            evaluation noted. Inmate[']s charge history noted.
            Leniency provided; max sanction not given for
            [C]ategory A charge.

      Hutcheson appealed the hearing officer's decision, relying on a written

statement submitted by his counsel substitute. On May 6, 2020, DOC upheld

the guilty finding and the sanctions imposed.

      Petitioner presents the following arguments for our consideration:

            POINT I

            THE DISCIPLINARY HEARING OFFICER’S
            FINDING OF GUILT ON THE CHARGE OF RIOT
            WAS NOT SUPPORTED BY SUBSTANTIAL
            EVIDENCE AND THEREFORE IT MUST BE
            REVERSED



                                                                           A-4029-19
                                       5
      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011). "We defer to an agency decision and do not reverse

unless it is arbitrary, capricious[,] or unreasonable or not supported by

substantial credible evidence in the record." Jenkins v. N.J. Dep't of Corr., 412

N.J. Super. 243, 259 (App. Div. 2010).

      We have long recognized that "[p]risons are dangerous places, and the

courts must afford appropriate deference and flexibility to administrators trying

to manage this volatile environment." Russo v. N.J. Dep't of Corr., 324 N.J.

Super. 576, 584 (App. Div. 1999). "A reviewing court 'may not substitute its

own judgment for the agency's, even though the court might have reached a

different result.'" Stallworth, 208 N.J. at 194 (quoting In re Carter, 191 N.J.

474, 483 (2007)). "This is particularly true when the issue under review is

directed to the agency's special 'expertise and superior knowledge of a particular

field.'" Id. at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).

      "We are constrained to engage in a 'careful and principled consideration

of the agency record and findings.'" Williams v. Dep't of Corr., 330 N.J. Super.

197, 204 (App. Div. 2000) (quoting Mayflower Sec. Co. v. Bureau of Sec., 64

N.J. 85, 93 (1973)). A hearing officer's findings must be "sufficiently specific

under the circumstances of the particular case to enable the reviewing court to


                                                                            A-4029-19
                                         6
intelligently review an administrative decision and ascertain if the facts upon

which the order is based afford a reasonable basis for such order." Lister v. J.B.

Eurell Co., 234 N.J. Super. 64, 73 (App. Div. 1989) (quoting In N.J. Bell Tel.

Co. v. Commc'ns Workers of Am., 5 N.J. 354, 377 (1950)). It is also well settled

that an agency's "interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special deference." Manalapan

Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995).

      Pursuant to N.J.A.C. 10A:4-4.1(a):

             An inmate who commits one or more . . . numbered
             prohibited acts shall be subject to disciplinary action
             and a sanction that is imposed by a Disciplinary
             Hearing Officer . . . . Prohibited acts preceded by an
             asterisk (*) are considered the most serious and result
             in the most severe sanctions . . . . Prohibited Acts are
             further subclassified into six categories of severity
             (Category A through F) with Category A being the most
             severe and Category E the least severe and Category F
             containing an opportunity for inmates found guilty of
             specified infractions to participate in a substance-use
             disorder treatment program . . . , if eligible. 2


2
  Under the version of N.J.A.C. 10A:4-4.1(a) in effect at the time of the April 9,
incident, Category F did not exist, and a finding of guilt for a Category A offense,
such as prohibited act *.252, carried with it "a sanction of no less than 181 days and
no more than 365 days of administrative segregation per incident." N.J.A.C. 10A:4-
4.1(a) (2017). The range of sanctions under N.J.A.C. 10A:4-4.1(a) was amended in
2021 so that now,



                                                                               A-4029-19
                                          7
      To find an inmate guilty of a prohibited act under N.J.A.C. 10A:4-4.1, a

hearing officer must have substantial evidence of an inmate's guilt. N.J.A.C.

10A:4-9.15(a). "'Substantial evidence' means 'such evidence as a reasonable

mind might accept as adequate to support a conclusion.'" Figueroa v. N.J. Dep't

of Corr., 414 N.J. Super. 186, 192 (App. Div. 2010) (quoting In re Pub. Serv.

Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      In light of these principles, we reject Hutcheson's argument that there was

an insufficient factual basis to support the hearing officer's finding of guilt. The

record undercuts this argument. Although the inmates wore masks, the vid eo

evidence and reporting officers' statements exposed the inmates' non -

compliance with the dispersal order. The hearing officer found the inmate

statements not credible because the inmate-witnesses had the opportunity to

collaborate on their stories while quarantined together after the incident. There




            [a] finding of guilt for any offense in Category A may
            result in a sanction of five to [fifteen] days in an
            Adjustment Unit and up to 365 days in a Restorative
            Housing Unit (R.H.U.) per incident and one or more of the
            sanctions listed at N.J.A.C. 10A:4-5.1(e), unless a medical
            or mental health professional determines that the inmate is
            not appropriate for R.H.U. placement. Where a medical
            or mental health professional has made such a
            determination, the inmate may receive one or more of the
            less restrictive sanctions listed at N.J.A.C. 10A:4-5.1(e).
                                                                              A-4029-19
                                         8
was sufficient credible evidence in the record from which to find that Hutcheson

defied repeated orders and refused to disperse and return to his bunk to be

counted. That conduct interfered with the facility's attempt "to manage th[e

unit's] volatile environment." See Russo, 324 N.J. Super. at 584.

      Affirmed.




                                                                          A-4029-19
                                       9